NO. 12-13-00322-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

WILLIAM ALLEN PENDERGRASS,                       §       APPEAL FROM THE 241ST
APPELLANT

V.                                               §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
        William Pendergrass appeals his conviction for the offense of prohibited substance in a
correctional facility.   He raises one issue on appeal relating to the trial court’s order of
withholding. We modify the judgment of the trial court and affirm as modified.


                                          BACKGROUND

        Appellant was indicted for taking a controlled substance, namely, marijuana, into the
Smith County Jail. Appellant pleaded guilty to the offense and was placed on community
supervision for a period of four years.      A hearing was held on the State’s first amended
application to revoke Appellant’s community supervision, and Appellant pleaded “true” to six of
the State’s allegations. The trial court found seven of the State’s allegations to be “true,”
revoked Appellant’s community supervision, and sentenced Appellant to ten years of
imprisonment. This appeal followed.


                         TRIAL COURT’S ORDER TO WITHDRAW FUNDS
        As his sole issue on appeal, Appellant contends that the trial court erred in ordering funds
to be withheld from his inmate trust account because the amount is not supported by a proper bill
of costs.
Standard of Review and Applicable Law
        An inmate is entitled to notice and an opportunity to be heard when the State attempts to
withdraw funds from an inmate’s trust account, but neither needs to occur before the funds are
withdrawn. Cardenas v. State, 423 S.W.3d 396, 399 (Tex. Crim. App. 2014) (citing Harrell v.
State, 286 S.W.3d 315, 319-21 (Tex. 2009)). Court costs listed in a certified bill of costs need
neither be orally pronounced nor incorporated by reference in the judgment to be effective.
Johnson v. State, 423 S.W.3d 385, 389 (Tex. Crim. App. 2014).
        If the record on appeal does not include a bill of costs, one can be prepared and added to
the record in a supplemental clerk’s record. Id. at 392. When the imposition of court costs is
challenged on appeal, we review the assessment of costs to determine if there is a basis for the
cost, not to determine if there is sufficient evidence offered at trial to prove each cost. See id. at
390.
Discussion
        After Appellant filed his brief, the record was supplemented with a bill of costs that was
filed on January 28, 2013, and an amended bill of costs that was filed on March 26, 2014. The
remaining balance of the amended bill of costs is different from the balance specified in the trial
court’s order to withdraw funds, but Appellant does not challenge a specific cost or basis for the
assessment of a particular cost.1 Absent such a challenge, the bill of costs and amended bill of
costs are sufficient to support the trial court’s order to withdraw funds in this case. See id. at
396. Accordingly, we overrule Appellant’s sole issue on appeal.


                                        ERROR IN THE JUDGMENT
        In reviewing the record, we note that the judgment reflecting Appellant’s revocation
contains a clerical error not raised by either party. An appellate court has the power to correct
and reform a trial court’s judgment to make the record “speak the truth” when it has the
necessary data and information before it to do so. Harris v. State, No. 12-12-00398-CR, 2013
WL 3967744, at *4 (Tex. App.—Tyler July 31, 2013, no pet.) (mem. op., not designated for
publication); Cobb v. State, 95 S.W.3d 664, 668 (Tex. App.—Houston [1st Dist.] 2002, no pet.).



        1
           The difference in the amounts reflected in the order to withdraw funds and the amended bill of costs
reflects payments made during the pendency of this appeal, which is permissible. See Cardenas v. State, 423
S.W.3d 396, 399 (Tex. Crim. App. 2014) (citing Harrell v. State, 286 S.W.3d 315, 319-21 (Tex. 2009)).


                                                      2
Our authority to reform incorrect judgments is not dependent on the request of any party. See
Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—Texarkana 2009, no pet.).
         Here, the judgment is identified as “Judgment Adjudicating Guilt.” It is clear from the
record that Appellant was not placed on deferred adjudication community supervision. Because
Appellant had previously been found guilty and placed on community supervision in this case,
the correct name of the judgment should read “Judgment Revoking Community Supervision.”


                                                    DISPOSITION
         We have overruled Appellant’s sole issue on appeal, but have found an error in the
judgment. Accordingly, we modify the trial court’s judgment to replace “Judgment Adjudicating
Guilt” with “Judgment Revoking Community Supervision.” We affirm the judgment of the trial
court as modified. See TEX. R. APP. P. 43.2(b).

                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered June 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JUNE 30, 2014


                                          NO. 12-13-00322-CR


                              WILLIAM ALLEN PENDERGRASS,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0571-11)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment below be modified to replace “Judgment Adjudicating Guilt” with “Judgment
Revoking Community Supervision”; and as modified, the trial court’s judgment is affirmed;
and that this decision be certified to the trial court below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.